 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    KITAE NAM,                                       Case No. 1:20-cv-01273-NONE-EPG

12                         Plaintiff,                  ORDER GRANTING JOINT STIPULATION TO
                                                       MODIFY SCHEDULING ORDER
13              v.
14                                                     (ECF Nos. 11, 16)
      SAFECO INSURANCE COMPANY OF
      AMERICA, et al.,
15
                           Defendants.
16

17             On June 2, 2021, the parties filed a joint stipulation to modify the scheduling order. (ECF
18   No. 16; see ECF No. 11). As grounds for extending certain deadlines, the parties state that they
19   “have agreed to stipulate to continue the Non-Expert Discovery Cutoff, as well as certain pre-trial
20   deadlines, to: (1) foster the settlement process; (2) avoid overlap between the Non-Expert and
21   Expert Discovery periods; and (3) allow for additional time to complete depositions and prepare
22   for trial.” (ECF No. 16, p. 2; see ECF No. 18 (order setting settlement conference for August 12,
23   2021)).
24             Good cause appearing to modify the scheduling order (ECF No. 11), the parties’ joint
25   stipulation (ECF No. 16) is hereby granted and the following case deadlines are reset as follows:
26
      Non-Expert Discovery Cut-Off               From September 8, 2021 to November 8, 2021
27
      Expert Disclosure                          From October 8, 2021 to December 7, 2021
28
                                                         1
 1    Rebuttal Expert Disclosure                        From November 8, 2021 to January 7, 2022

 2    Expert Discovery Cut-Off                          From December 8, 2021 to February 7, 2022

 3    Dispositive Motion Filing Deadline                From January 24, 2022 to March 25, 2022

 4    Pretrial Conference1                              From May 24, 2022 to July 28, 2022 at 8:15 a.m. in

 5                                                      Courtroom 4

 6            All unmodified provisions of the scheduling order (ECF No. 11) continue to apply in this

 7   case.

 8
     IT IS SO ORDERED.
 9

10       Dated:       June 3, 2021                                          /s/
                                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28             1
                 Given the extension of the dispositive motion deadline, the Court finds it necessary to reset the date of the
     pretrial conference.
                                                                  2
